Citation Nr: 1828311	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-30 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for post-operative status, right acromioclavicular joint separation (right shoulder disability).

2.  Entitlement to an initial rating in excess of 30 percent prior to August 23, 2016, and 70 percent since that date for generalized anxiety disorder (GAD).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps from November 1984 to February 1997 and the Army National Guard from March 2002 to May 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case has been transferred to the RO in Huntington, West Virginia.  In pertinent part, the RO granted service connection for GAD and assigned a 10 percent rating, effective April 1, 2009 in the May 2009 rating decision.  An evaluation in excess of 20 percent for the Veteran's right shoulder disability was denied.  

In December 2012, the RO increased the initial rating of the Veteran's GAD to 30 percent effective June 1, 2009, the day after separation from service.  In an October 2017 rating decision, the RO increased the evaluation of the Veteran's GAD to 70 percent effective August 23, 2016. 

In August 2016, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ); a transcript of that hearing is of record.  At the hearing, the issue of entitlement to TDIU was raised by the Veteran.  The Board has considered the TDIU claim as part of his pending increased rating claims.   

The Board remanded this case to the Agency of Original Jurisdiction (AOJ) in February 2017 for further development.  

In January 2018, the Board issued a letter informing the Veteran that the VLJ who presided over the August 2016 hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2017).  The letter provided that if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed with appellate review. 

The issues of entitlement to a higher initial rating for the right shoulder disability and a TDIU are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 23, 2016, the Veteran's GAD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as difficulty in establishing and maintaining effective work and social relationships, but not by more severe symptoms or more severe occupational and social impairment.  

2.  From August 23, 2016, forward, the Veteran's GAD has not been manifested by total occupational and social impairment, or by symptoms equivalent in severity to those associated with a 100 percent rating. 


CONCLUSIONS OF LAW

1.  Prior to August 23, 2016, the criteria for an initial rating of 50 percent, but no higher, for GAD have been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9400 (2017).



2.  As of August 23, 2016, the criteria for an initial rating higher than 70 percent for GAD have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Law

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


II. Analysis

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.130.

The Veteran's GAD is rated under DC 9400, which pertains to generalized anxiety disorder.  38 C.F.R. § 4.130.  This disability is currently rated as 30 percent disabling prior to August 23, 2016, and 70 percent thereafter.

The criteria for evaluating GAD are found at 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under DC 9400, GAD is rated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.   Id.  

Under the General Rating Formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A January 2009, pre-discharge, VA mental health examination contained a diagnosis of anxiety which resulted in difficulty staying on task and not over reacting to situations.  No delusions or obsessional rituals were observed and obsessional rituals were absent.  Mild memory loss was present, but thought process and judgment were not impaired.  The Veteran reported worrying about details, being less social with neighbors and more moody with friends, and distracted.  He opined that his military training was the source of his suspiciousness.  The Veteran denied having panic attacks or suicidal or homicidal ideation.  The examiner noted that the Veteran had no difficulty understanding commands and psychiatric symptoms are controlled by continuous medication.  The Veteran was found to have difficulty establishing and maintaining effective work and social relationships because he struggled with trust issues and his anxiety was problematic in his relationships.  

At his August 2016 hearing, the Veteran reported that he has trouble controlling his temper and simply dealing with people.  He felt that he waited for opportunities to start arguments.  He described feeling amped up all of the time for roughly a year. The Veteran noted that he did not socialize with friends, had lost interest in activities, was easily overwhelmed by little things, and lacked focus and concentration.

A January 2015 VA examination report reflects a diagnosis of GAD and major depressive disorder (MDD).  The examiner opined that the Veteran's depression was related to situational stressors, such as a recent divorce and custody conflict.  The Veteran reported feeling helpless, hopeless, anxious and tired all of the time; only feeling hungry once per week, and trouble maintaining concentration.  The examiner found that the Veteran's psychiatric disorder was manifested by depressed mood, anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  With regard to occupational and social impairment, the examiner found that the Veteran's GAD and MDD were manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

An August 2016 VA Disability Benefits Questionnaire (DBQ) filled out by a private examiner reflects a diagnosis of GAD with secondary persistent depression.  The Veteran was noted to have occupational and social impairment with reduced reliability and productivity.  The Veteran's noted symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulty understanding complex commands, impaired abstract thinking, disturbances of motivation or mood, difficulty adapting to stressful circumstances, including work or a work-like setting.

Resolving reasonable doubt in favor of the claim, the Board finds that prior to August 23, 2016, the Veteran's GAD more nearly approximated the criteria for a 50 percent rating from June 1, 2009 through August 22, 2016, based on symptoms such as difficulty in establishing and maintaining effective work and social relationships.  

Prior to August 23, 2016, the evidence does not show that the Veteran's psychiatric disorder caused deficiencies in most areas, or, and in the alternative, that it was manifested by symptoms equivalent in severity to those corresponding to the criteria for a 70 percent rating or higher.  Rather, his symptoms and occupational and social impairment prior to August 23, 2016 are readily captured by the criteria for rating of 50 percent, including depressed mood, disturbances in motivation and mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, and impairment of short and long-term memory.  See 38 C.F.R. § 4.130.  Thus, he is not shown to have symptoms equivalent in severity to a 70 percent rating or higher.  

Moreover, the VA examiners did not find that the Veteran's symptoms caused deficiencies in most areas, or total occupational and social impairment, and the evidence does not otherwise show such impairment.  Indeed, the VA examiners found that it caused the degree of occupational and social impairment corresponding to the criteria for a 10 percent rating.  See 38 C.F.R. § 4.130.  In the August 2016 VA DBQ, the private examiner found that the Veteran's psychiatric disorder caused reduced reliability and productivity, which is the degree of occupational and social impairment corresponding to a 50 percent rating.  Based on the totality of the evidence and the Veteran's significant symptoms as described by him, the Board finds that his disability picture more nearly approximated the criteria for a 50 percent rating prior to August 23, 2016.  

The evidence shows that the Veteran's symptoms have not been equivalent in severity to the symptoms associated with a 100 percent rating and have not caused total occupational and social impairment, either prior to or as of August 23, 2016.  See 38 C.F.R. § 4.130.  

Accordingly, the criteria for a rating higher than 50 percent prior to August 23, 2016, and higher than 70 percent since August 23, 2016, have not been satisfied or more nearly approximated.  Because the preponderance of the evidence weighs 


against assignment of a higher rating, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

An initial rating of 50 percent, but not higher, for GAD from June 1, 2009 through August 22, 2016, is granted, subject to the laws and regulations governing payment of monetary benefits. 

An initial rating higher than 70 percent for GAD from August 23, 2016, forward, is denied.   


REMAND

The remaining issues on appeal must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

A new VA examination of the Veteran's right shoulder is warranted.  The Veteran's right shoulder disability was most recently examined in January 2015.  The examination report does not comply with the recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016) regarding the testing required under 38 C.F.R. § 4.59(2017), and the recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) regarding the assessment of additional functional loss during flare-ups.  Accordingly, it is not sufficient to make an informed decision.  

Because the issue of entitlement to TDIU may be affected by the development of additional evidence with respect to the right shoulder disability, the Board will defer a decision on this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Add to the claims file any outstanding VA treatment records dated since January 2018. 

2.  Arrange for a VA examination of the Veteran's right shoulder.  All indicated tests and studies should be performed, and all pertinent clinical findings reported in detail. 

The examination report must include the following: 
A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.
If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

Flare-ups (Sharp v. Shulkin, 29 Vet. App. 26 (2017): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.  

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

3.  Then, after completing any other development that may be indicated, readjudicate the issues of entitlement to a higher initial rating for the right shoulder disability, and entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


